Citation Nr: 0523154	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a back disorder, 
claimed as back pain.

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as right shoulder pain.

4.  Entitlement to an initial compensable evaluation for a 
shrapnel scar of the right shoulder.

5.  Entitlement to an initial compensable evaluation for a 
shrapnel scar of the left leg.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a shrapnel scar 
under the jaw.

8.  Entitlement to service connection for a facial scar on 
the left side of the cheek.

9.  Entitlement to service connection for numbness of the 
left leg.



REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
September 1977 to September 1981.  The veteran subsequent 
enlisted in the Army National Guard and had full time 
training duty from October 1986 to February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted service connection for scars of the 
right shoulder and left leg, and assigned non compensable 
evaluations for both.  The veteran subsequently perfected an 
appeal regarding the disability evaluations assigned in that 
decision.

In the February 2002 rating decision, the RO also denied 
claims of service connection for a scar under the jaw, a 
facial scar on the left cheek, numbness of the left leg, back 
pain, PTSD, and right shoulder pain.  The veteran also 
perfected an appeal regarding each of these claims.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing was prepared and associated with the claims 
folder.

The issues of entitlement to initial compensable evaluations 
for shrapnel scars of the right shoulder and left leg, and 
entitlement to service connection for PTSD, numbness of the 
left leg, and scars under the jaw and on the left cheek are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for hearing loss of the left ear, a back disorder, and a 
right shoulder disorder, and the VA has made reasonable 
efforts to develop such evidence.

2.  The preponderance of the evidence indicates that the 
veteran's hearing of the left ear is within normal limits for 
VA rating purposes.

3.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a back disorder that 
is related to an in-service disease or injury.

4.  The preponderance of the probative evidence of record 
indicates that the veteran's osteoarthritis of the right 
shoulder is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

3.  A right shoulder disorder other than a scar was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2003)).

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes the evidence development letter dated in April 
2004 in which the RO advised the veteran of the evidence 
needed to substantiate his claims for service connection.  

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believes may be relevant to 
his claim and what VA would do to assist him in the 
development of his claim.  

Although the April 2004 letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board notes that the notice letter 
was provided to the veteran prior to the most recent transfer 
of his case to the Board.  

The Board believes the content of that notice provided to the 
veteran through these documents substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to him.  

With respect to the claims of entitlement to service 
connection for hearing loss, a back disorder, and a right 
shoulder disorder, the Board further finds that all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

In this regard, the Board notes that the RO has obtained 
treatment records from the private physician identified by 
the veteran, and arranged for him to undergo VA examinations 
in November 2000 and January 2004.

Accordingly, with respect to the claims of entitlement to 
service connection for hearing loss, a back disorder, and a 
right shoulder disorder, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims, under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  

As noted in the Introduction, the remaining issues on appeal 
will be addressed in the REMAND portion of this decision.

II.  Relevant Laws and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis and sensorineural hearing 
loss, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others. Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

III.  Service connection for hearing loss of the left ear

The veteran is seeking entitlement to service connection for 
hearing loss of the left ear.  He essentially contends that 
he sustained a hearing loss disability in his left ear as a 
result of being in close proximity to an explosion that 
occurred during a night training exercise in July 1986.

At the outset of this discussion, the Board notes that the 
veteran's service records do show that he participated in a 
night training exercise in July 1986, which involved staging 
an assault on a mock enemy position that was manned by 
aggressors using blank ammunition and pyrotechnics.  During 
this exercise, a grenade simulator exploded causing shrapnel 
wounds to the veteran's right shoulder and left leg.

The Board further notes that, in a July 2003 rating decision, 
the RO awarded service connection for tinnitus of the left 
ear as being due to acoustic trauma sustained during the 
incident involving the grenade simulator.  As explained in 
that decision, the veteran underwent a VA examination in 
November 2000 in which the examiner noted a diagnosis of 
acoustic trauma to the left ear with occasional tinnitus and 
subjective hearing loss.

In light of the service records documenting that the veteran 
was in close proximity to the explosion of the grenade 
simulator, and the findings of the November 2000 VA examiner, 
the Board concludes that the evidence does establish that the 
veteran sustained acoustic trauma as a result of the 
explosion in 1986.  

However, the fact that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau, Brammer, supra.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran has a current hearing loss disability in his left ear 
as a result of that trauma.  

In this regard, the Board finds the most probative evidence 
of record to be the report of a VA audiological evaluation 
conducted in November 2000.  In the report of that 
evaluation, it was noted that testing had revealed auditory 
thresholds of 30 in the left ear in the frequencies of 3000 
and 4000 Hertz.

However, testing did not reveal an auditory threshold of 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, or at least three frequencies of 
26 decibels or greater in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz.  In addition, speech 
discrimination was found to be at 94 percent in the left ear.  
Thus, the results of this evaluation do not show that the 
veteran has a hearing loss disability of the left ear as 
defined by the provisions of 38 C.F.R. § 3.385.

The Board believes these findings to be consistent with the 
results of audiometric evaluations conducted at Tripler Army 
Medical Center in June 1993 and July 1998.  The Board notes 
that these evaluations were conducted while the veteran was 
working as a civilian employee for the National Guard.  
Although the report of the July 1998 evaluation does 
demonstrate an increase in the auditory thresholds of the 
left ear since 1993, neither of these evaluations show that 
the veteran had an auditory threshold of greater than 40 
decibels in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz in the left ear, or an auditory threshold 
greater than 26 in any three of those frequencies in the left 
ear.

The Board notes that it is not disputing the veteran's basic 
contention that his hearing is not as good as it used to be.  
A layperson can certainly provide an account of his own 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994). 

However, with respect to the veteran's contention that he 
developed a left ear hearing loss disability as a result of 
his military service, the Board notes that it is now well 
established in the law that the veteran, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of medical disorders, and his opinion is entitled to 
no weight or probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

As discussed in detail above, 38 C.F.R. § 3.385 sets forth 
specific threshold requirements for a finding of hearing loss 
disability, and the Board is bound in its decisions by such 
regulations.  38 U.S.C.A. § 7104(c).  The Board has reviewed 
the evidence of record and found that the results of his 
audiometric testing do not support a finding of a current 
hearing disability in the left ear for VA compensation 
purposes.  

The Board has also reviewed the private medical records 
received by the RO in support of the veteran's claims.  
However, there are no audiometric test results or other 
clinical findings suggesting that the veteran does have a 
current left ear hearing loss disability as defined by the 
provisions of 38 C.F.R. § 3.385.

The Board has considered the potential application of the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  
However, in order to warrant presumptive service connection 
under these provisions, the claimed disability must be 
manifested to a compensable degree within one year of 
discharge from service.  

In this instance, the audiometric test results from the 
veteran's two periods of active duty do not meet the 
parameters set forth in 38 C.F.R. § 3.385 for establishing a 
current hearing loss disability.  Additionally, although the 
veteran underwent annual physical examinations following his 
second period of active duty, the audiometric test results 
contained in the reports of these examinations do not reveal 
that the veteran has ever met the criteria for a hearing loss 
disability within one year from his discharge from active 
service.  

The Board has considered several clinical records dated in 
September 1984, which show that the veteran underwent 
repeated audiometric testing over two weeks at Hickman Air 
Force Base after several audiometric tests showed that his 
hearing had undergone a Standard Threshold Shift (STS).  
However, this testing was not performing during a period of 
active duty or within one year of separation from a period of 
active duty.  Furthermore, the specific auditory thresholds 
were not noted in these clinical records, and there is no 
indication that the findings met the parameters set forth in 
38 C.F.R. § 3.385.  In addition, the final audiometric test 
performed on September 24, 1984, revealed no STS and the 
results of the previous examinations were attributed by the 
examiner to technical difficulties.  

In short, there is no medical evidence of record suggesting 
that the veteran met the parameters set forth in 38 C.F.R. § 
3.385 for establishing a hearing loss disability during 
either period of active duty or within one year of discharge 
from either period of active duty.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that a hearing loss disability of 
the left ear that was incurred in or aggravated by service.  
Accordingly, the benefit sought on appeal must be denied.

IV.  Service connection for a back disorder, claimed as back 
pain

The veteran is also seeking entitlement to service connection 
for a back disorder.  The veteran has asserted that he 
sustained a back injury when he fell off a fire truck during 
his initial period of active duty.  He has also asserted that 
he sustained an injury to the back as a result of being 
thrown to the ground due to the explosion during the training 
exercise in July 1986.  Specifically, he has reported that he 
was thrown over a log at that time and landed on his back.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current back disorder that was incurred in or 
aggravated by military service.

In this regard, the Board notes that service medical records 
from the veteran's first period of active duty are negative 
for any complaints or findings of a back injury due to 
falling off a fire truck in service.  These records do show 
that, in a June 1980 clinical record, a physician noted a 
finding of localized tenderness in the right lumbar region.  
Physical examination was found to be otherwise negative, and 
the examiner noted an assessment of muscle strain.  

Subsequent medical records from his initial period of active 
duty are negative for any further complaints or findings 
related to the back or spine.  Medical records from between 
the veteran's two periods of active duty are also negative 
for any complaints or findings related to the veteran's back 
or spine.  In fact, in the report of a medical examination 
completed for the Civil Service Commission in March 1984, the 
veteran's back was specifically found to be normal.

As discussed in detail above, the veteran's service records 
do show that he participated in a night training exercise in 
July 1986, and that, during this exercise, a grenade 
simulator exploded.  However, although medical records from 
July 1986 and August 1986 show that the veteran was treated 
for shrapnel wounds of the chest, left leg, and right 
shoulder, no complaints or findings were noted in these 
records with respect to the back.  

Furthermore, in the report of an annual physical examination 
conducted in January 1987, the veteran's spine was 
specifically found to be normal.  Similarly, in the report of 
another annual physical examination conducted in November 
1989, the veteran's spine was again found to be normal.

The Board notes that there is no subsequent medical evidence 
of record suggesting that the veteran has a current back 
disability.  The Board has reviewed treatment records 
received from Dr. S.K., the veteran's private physician.  
However, although these records reflect that the veteran was 
treated for right shoulder and neck complaints on several 
occasions in 2000, these records are negative for any 
findings regarding the back.  Similarly, the report of a VA 
peripheral nerves examination conducted in November 2000 is 
also negative for any complaints or findings with respect to 
the back.

Most significantly, the record reflects that the veteran 
underwent another VA orthopedic examination in January 2004 
specifically to determine the nature and etiology of the 
claimed back disorder.  During that examination, the veteran 
reiterated his contention that he sustained an injury to the 
back as a result of being thrown to the ground due to the 
explosion during the training exercise in July 1986.

In the report of that examination, it was noted that the 
veteran had full range of motion in his back, and that x-rays 
of the lumbosacral spine revealed no evidence of any foreign 
material.  The examiner found that there was no evidence of 
weakness or sensory loss, and that he was able to squat and 
get up from the squatting position.  The examiner concluded 
that he could find no evidence of any involvement of the back 
with the incident involving the grenade simulator in service.  

In short, the only indication in the medical evidence of 
record that that the veteran ever received treatment for back 
problems is the June 1980 notation in his service medical 
records showing that he was given a diagnosis of muscle 
strain.  Numerous physical examinations conducted since that 
time, including the VA orthopedic examination conducted in 
January 2004, have revealed no evidence of a back disability.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a back disability that was incurred in or 
aggravated by service.

To the extent that the veteran is asserting that he in fact 
does have a current disability of the back, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions). 

Any such statements offered in support of the veteran's claim 
are not competent medical evidence and are outweighed by the 
medical records, which are devoid of references to the 
disability alleged.

While the Board acknowledges the veteran's complaints of pain 
in his back, it is now well established that a symptom alone, 
such as pain, absent a finding of an underlying disorder, 
cannot be service connected.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

In summary, the Board concludes that the that the 
preponderance of the evidence is against finding that the 
veteran has a current back disability that was incurred in or 
aggravated by military service.  Thus, the benefit sought on 
appeal is denied.

V.  Service connection for a right shoulder disorder, claimed 
a right shoulder pain

The veteran also contends that he has a current right 
shoulder disability as a result of injuries sustained during 
the July 1986 explosion of the grenade simulator.  

As discussed in detail above, the July 1986 incident is well 
documented in the claims folder.  Clinical records from July 
1986 and August 1986 show that he did sustain a shrapnel 
injury to the right shoulder.  Also, in the February 2002 
rating decision, the RO awarded service connection for a scar 
of the right shoulder as secondary to the shrapnel wound 
sustained during that incident.  

Thus, the question presently before the Board is whether the 
veteran has a current right shoulder disability other than a 
scar that is related to injuries sustained in the July 1986 
explosion.

However, for the reasons set forth below, the Board concludes 
that the preponderance of the evidence is against finding 
that the veteran has a current right shoulder disability 
other than a scar that was incurred in or aggravated by 
service.

In this regard, the Board notes the July 1986 and August 1986 
clinical records that document the treatment received by the 
veteran immediately following the explosion of the grenade 
simulator.  These records reflect that, on July 21, 1986, the 
veteran was found to have sustained a superficial burn and 
abrasion on the right mid-clavicle region that was found to 
be raised, and two inches in diameter.  By August 1, 1986, 
the wound was found to be .5 cm. in size and healing well.  
By August 12, 1986, this abrasion was found to be completely 
healed with no evidence of infection.  However, some 
complaints of numbness were noted.

In the report of an annual physical examination dated in 
January 1987, it was noted that the veteran had a 1/2 cm. scar 
on the right clavicle from a shrapnel injury.  The upper 
extremities were otherwise found to be normal.  The examiner 
specifically indicated that the veteran had sustained a 
shrapnel injury to the right shoulder in July 1986, but that 
the injury had healed well and there was currently no 
disability.

Subsequent medical records associated with the claims folder 
are negative for any complaints or treatment regarding the 
right shoulder until March 2000.

For example, in the report of another annual physical 
examination dated in November 1989, a scar was noted on the 
right upper chest, but the upper extremities were 
specifically found to be normal.  In the report of a medical 
examination conducted at Tripler Army Hospital in July 1998, 
it was noted that the veteran's upper extremities were normal 
with respect to strength and range of motion.

Medical records received from the veteran's private 
physician, Dr. S.K., show that he evaluated the veteran for 
right shoulder complaints in March 2000.  At that time, it 
was noted that the veteran had recently tripped and fallen at 
his job, and began to notice pain in his neck, upper 
shoulder, and right arm shortly thereafter.  He also reported 
experiencing a tingling sensation radiating into his right 
arm.  

X-rays obtained in March 2000 reportedly showed a 3 x 1 cm. 
calcific deposit in the supraspinatus tendonitis and slight 
narrowing of the AC joint.  The physician noted a diagnosis 
of cervical strain and right shoulder calcific tendon.  
Subsequent medical records show that the veteran continued to 
receive treatment from this physician for right shoulder 
complaints throughout 2000.  However, these records are 
negative for any finding that the current complaints were 
related to the July 1986 incident.

In the report of the veteran's January 2004 VA orthopedic 
examination, it was noted that the veteran had sustained a 
shrapnel injury to the right clavicle during service.  It was 
also noted that x-rays had demonstrated osteoarthritis 
changes in the right AC joint.  

However, the examining physician specifically concluded that 
these changes were in no way related to the explosion of the 
training grenade in service.  In explaining the basis of his 
opinion, the examiner noted that the veteran's scar from that 
explosion was in the area of the sternoclavicular joint, and 
not the acromioclavicular joint that was arthritic.

The Board finds the January 2004 opinion of the VA examiner 
to be the most probative evidence of record regarding the 
etiology of the veteran's osteoarthritis of the AC joint of 
the right shoulder.  The Board believes this opinion to be 
consistent with the veteran's documented medical history, 
which shows that the only right shoulder injury found 
immediately after the July 1986 was a superficial burn and 
abrasion over the right clavicle.  This history also shows no 
further complaints or treatment with respect to the right 
shoulder until March 2000, when he tripped and fell at his 
job.

As noted above, although the veteran may believe that his 
current right shoulder complaints are due to his in-service 
shrapnel injury, it is now well established that laypersons 
without medical training are not competent to comment on 
medical matters such as diagnosis of a disability.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

The Board has again considered the potential application of 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  
However, there is no medical evidence suggesting that the 
osteoarthritis of the AC joint of the right shoulder 
manifested to a compensable degree within one year of 
discharge from service.  Thus, the Board finds that the 
presumptive provisions relating to chronic disabilities do 
not apply.

In short, the Board concludes that the that the preponderance 
of the evidence is against finding that the veteran's current 
right shoulder disability was incurred in or aggravated by 
military service.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied.


REMAND

The veteran contends that he has current disability from PTSD 
as a result of stressors he experienced while on active duty 
and/or active duty for training.  Specifically, he has 
pointed to his service as a firefighter while on active duty, 
and the July 1986 incident in which the grenade simulator 
exploded.  He has also reported that he served as a 
translator in Guatemala in 1989, and that his duties involved 
translating for soldiers in regard to their medical 
dispositions.  The veteran has reported that he witnessed a 
large number of dead or dying soldiers at that time.

As discussed in detail above, the July 1986 incident in which 
the grenade simulator exploded is well documented in the 
claims folder.  However, the Board cannot find documentation 
verifying that the veteran served on any periods of active 
duty for training in 1989, and it appears that he worked as a 
civilian employee with the Army and the National Guard for 
long periods of time.  Therefore, the Board finds that this 
claim must be remanded so that the RO can attempt to verify 
that the veteran served as a translator in Guatemala in 1989 
and if so, whether such was during a period of military 
service. 

While this case is in remand status, the veteran should be 
provided another opportunity to provide as much information 
as possible regarding any in-service stressors that may have 
contributed to the claimed PTSD.

The veteran is also seeking service connection for a scar 
under the jaw and a facial scar on the left cheek, which he 
contends are the result of injuries sustained during the July 
1986 incident in which the grenade simulator exploded.  The 
record reflects that the veteran underwent a VA examination 
in November 2000 to identify any residuals scars related to 
that incident.  However, although several scars were noted, 
no comment was made as to whether scars were present under 
the jaw or on the left cheek as a result of injuries 
sustained in that explosion.

Furthermore, the Board notes that there are treatment records 
associated with the claims folder from Tripler Army Medical 
Center showing that the veteran was treated for 1st and 2nd 
degree burn scars on his face in November 1982.  However, 
these injuries were apparently  sustained while the veteran 
was a civilian employee with the U.S. Army, and not while he 
was on active military duty.

Therefore, the Board finds that the veteran should undergo a 
VA examination to clarify the nature, severity, and etiology 
of any current scars of the jaw or face.

The veteran is also seeking initial compensable ratings for 
his service-connected shrapnel scars of the right shoulder 
and left leg.  Since the veteran filed his claim for service 
connection for these disabilities in October 2001, VA's 
Rating Schedule, 38 C.F.R. Part 4, was amended with regard to 
rating skin disorders. 67 Fed. Reg. 49,590 (July 31, 2002).  
These changes became effective on August 30, 2002.

The record does not reflect that the RO considered both the 
new and old versions of the rating criteria in adjudicating 
the veteran's claims.  Therefore, the Board finds that a 
remand of these claims is warranted.

Furthermore, the Board finds that the veteran should undergo 
another VA examination to ensure that the scars of the right 
shoulder and left leg are evaluated in terms pertinent to 
both the new and old versions of the rating criteria.

The veteran is also seeking service connection for numbness 
in the left lower extremity as a result of injuries sustained 
during the July 1986 explosion.  Although the November 2000 
VA examiner appeared to suggest that the veteran's subjective 
complaints of numbness were related to his in-service 
shrapnel injuries, the examiner also noted that the etiology 
of the numbness was unclear.  Also, the January 2004 VA 
examiner found no impairment of function in the left leg.

Thus, the Board finds that the veteran should also undergo 
further examination to clarify the nature and etiology of the 
numbness reported in the left lower extremity.

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him for his service-
connected disabilities scars of the right 
shoulder and left leg, and for the 
claimed PTSD, numbness of the left leg, 
and scars under the jaw and on the left 
cheek.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should provide the veteran an 
additional opportunity to submit any 
corroborating evidence of his claimed 
PTSD stressors.  The veteran should be 
advised that meaningful research of his 
stressors will require him to provide the 
"who, what, where, and when" as to each 
stressor, to include as much information 
as possible regarding events already 
described by the veteran.

3.  An attempt should be made to obtain 
verification of the veteran's dates of 
service in the National Guard, to include 
verification of all dates of active duty, 
active duty for training and/or inactive 
duty for training.  In particular, the RO 
should attempt to verify any periods of 
military duty in 1989 involving service 
in Guatemala.

4.  A summary of any of the veteran's 
stressors that are not already verified 
by the evidence of record, should be sent 
to the Armed Services Center for Research 
of Unit Records (CRUR) for verification.  
The agency should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.

5.  Once the aforementioned development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination.  The claims 
folder must be provided to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies should be 
accomplished.  The RO must specify for 
the VA examiner the stressor(s) it has 
determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
specifically confirm or refute whether 
the veteran meets the diagnostic criteria 
for a diagnosis of PTSD and identify any 
other existing psychiatric disabilities.  
The examiner should furnish an opinion as 
to whether it is more likely than not, 
less likely than not or at least as 
likely as not that each currently 
diagnosed psychiatric disability, to 
include PTSD, is etiologically related to 
the veteran's active service.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).

6.  The veteran should also be afforded 
an appropriate VA examination to 
determine the severity of the service-
connected scars of the right shoulder and 
left leg.  The examiner should describe 
the width, length, and depth of the 
scarring.  The examiner should also 
comment on whether or not the scars are 
poorly nourished, with repeated 
ulceration, or if any are objectively 
tender and painful.  The examiner should 
also comment on whether there is any 
limitation of function of the affected 
parts.  Color photographs should be made 
of the area around the scars.

The examiner should also be asked to 
identify any scars present of the left 
side of the veteran's face or under the 
jaw.  The examiner should describe the 
width, length, and depth of any such 
scarring.  Any diagnostic testing which 
is deemed to be appropriate by the 
examiner should be accomplished.  The 
examiner should be asked to state an 
opinion as to whether any currently 
identified scars of the left side of the 
face or under the jaw are at least as 
likely as not related to injuries 
sustained during military service, to 
include the July 1986 incident in which a 
grenade simulator exploded.

7.  The veteran should also be afforded 
an appropriate VA examination to clarify 
the nature and etiology of his complaints 
of numbness in the left leg.  The claims 
folder must be provided to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies should be 
accomplished.  The examiner should offer 
an opinion as to whether or not the 
veteran's complaints of numbness in the 
left lower extremity can be attributed to 
a diagnosis.  As to any disability found 
in the left lower extremity, the examiner 
should comment on whether it is at least 
as likely as not that such disability is 
related to the shrapnel wound injury 
sustained in July 1986.  In responding to 
these inquires, the examiner should note 
whether there is any evidence of 
neuropathy or other nerve involvement due 
to the in-service shrapnel wound of the 
left leg, and comment on whether any 
muscle group was affected by that injury. 

8.  Then, the RO should readjudicate the 
issues on appeal.  With respect to the 
claims for compensable evaluations for 
the service-connected scars of the right 
shoulder and left leg, the RO should 
consider both the new and old versions of 
the rating criteria.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case, and the veteran and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


